Citation Nr: 1640789	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  08-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 28, 2011, and in excess of 50 percent, thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned an initial 30 percent rating, and which was increased to 50 percent from February 28, 2011, in a January 2013 rating decision. 

In September 2014, the Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge (VLJ) at the Seattle RO.  

In December 2014, the Board assumed jurisdiction of the issue of entitlement to a TDIU, and remanded that issue, along with the issue of entitlement to higher ratings for PTSD, to the RO for additional development.  

The Veteran's submissions in March 2015 and August 2015 reflect that he revoked the power of attorney of record.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  PTSD and associated symptoms most nearly approximates occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 70 percent, but no higher, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102. 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  PTSD

Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under Diagnostic Code 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

The Veteran's combat-related PTSD has been assigned an initial 30 percent rating increased to 50 percent, effective February 28, 2011.  He maintains that his PTSD is worse than reflected in the initial 30 and 50 percent ratings assigned.  The Board has considered the Veteran's competent report of symptoms, to include depression, anxiety, irritability, isolation, and difficulty with motivation, concentration and sleeping, all of which result in impairment in occupational and social functioning.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate to the criteria for a 70 percent rating throughout the appeal.  Of particular significance in this case, the list of symptoms under the relevant rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

Equally important, the February 2011 VA examiner determined that the Veteran's major depressive disorder is secondary to PTSD and/or that the depressive symptoms overlap with PTSD symptoms.  Moreover, the January 2016 VA examiner determined that not only depression but also anxiety is secondary to PTSD.  The Board finds that anxiety and depressive symptoms are secondary to, and/or cannot be separated from, service-connected PTSD.  See 38 C.F.R. § 3.310 and Mittleider v. West, 11 Vet. App. 181 (1998).  As such, resolving any doubt in the Veteran's favor, all relevant signs and symptoms will be attributed to the service-connected PTSD.  

Lending support to the Veteran's assertions is the March 2006 VA examination report reflecting reactivation of PTSD symptoms the year before as a result of contact with fellow service members, noting PTSD symptoms include increased arousal, sleep difficulty, and irritability.  The examiner stated that although the Veteran was able to maintain his part-time employment despite the increase in the intensity and severity of his symptoms, there was nevertheless a persistent inability to recall important aspects of the traumatic experiences.

In addition, VA treatment records dated from March 2006 to July 2006 note that the Veteran was only employed on a part-time basis due to PTSD, and although a May 2006 record notes improvement on medication, findings reported include constricted affect, anxiety, and occasional suicidal ideation.  Further, Vet Center records in October 2006 and November 2006 reflecting chronic, severe PTSD, note that the Veteran had only been able to tolerate a part-time job working four hours per day for the previous 20 years, with two attempts at full-time employment resulting in his termination.  

A March 2008 VA treatment record notes that he was working full time in a shipping position with very limited exposure to people.  In addition, a September 2009 VA treatment record notes that PTSD and depression dominated the Veteran's life with symptoms of insomnia and anxiety, and, in addition to prescribed psychiatric medication, psychotherapy was recommended.  

The February 2011 VA examination report notes that the Veteran was quite reluctant to engage in activities or conversations regarding his own personal traumas, and that he was emotionally detached.  Affect was reported to be moderately restricted (narrowed and limited).  Although the examiner opined that the Veteran's PTSD resulted in only occasional decrease in occupational and social efficiency, noting fair relations with supervisors and co-workers, it was noted that the Veteran clearly preferred working alone where he was more comfortable.  Moreover, symptoms were reported to include sleep difficulty and moderate irritability and hypervigilance secondary to mild to moderate anhedonia.  In addition, the dominant mood was reported to be dysphoric, depressed, with notation of associated difficulty in regard to motivation.  

In addition, VA treatment records in August 2012, note significant PTSD symptoms, to include intrusive memories, reactivity to trauma cues, poor sleep, irritability, feelings of isolation, and other core depressive symptoms.  Both PTSD and depressive symptoms were noted to significantly interfere with the Veteran's functioning and quality of life.  

Further, and although the January 2016 VA examiner reported no significant impairment in thinking, a December 2013 VA treatment record reflecting moderate to severe PTSD symptoms notes intrusive, ego-dystonic thoughts regarding killing other people, as well as nightmares, hypervigilance, and avoidance behaviors.  The December 2013 VA record further reflects moderate depression, and only fair energy and concentration was noted.  

The January 2016 VA examination report further notes that the Veteran became rather anxious in public settings, and that he had minimal interest in developing new relationships or engaging in any form of social interaction.  Although a positive relationship with his wife was reported, it was noted that the Veteran remained distant from other family members, as well as acquaintances.  Additionally, and although the January 2016 VA examiner concluded that PTSD results in occupational and social impairment with reduced reliability and productivity, it was determined that psychiatric symptoms resulted in a moderate impact on the Veteran's ability to work a full-time job, with notation of difficulties with co-workers, along with easily-triggered agitation.  

The 70 percent rating granted in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD and associated symptoms.  38 C.F.R. § 4.1.  In reaching this decision, the Board notes that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes occupational and social impairment with deficiencies in the relevant areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met for PTSD throughout the appeal period.  

Although an initial 70 percent rating is warranted, the Board finds that a rating in excess of 70 percent is not warranted at any time during the appeal.  Comparing his reported and documented psychiatric symptoms to the rating schedule, the Veteran does not manifest or nearly manifest the criteria for a 100 percent disability rating due to PTSD and associated symptoms for any time during the appeal period.  The Veteran's PTSD and associated symptoms do not result in total occupational and social impairment.  

The Board notes that Global Assessment of Functioning (GAF) scores ranging from 45 to 70 have been assigned during the appeal.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluating psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date, as in this case.  79 Fed. Reg. 45093 (Aug. 4, 2014).

The Board notes that a GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  A GAF score of 51 to 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

Although a February 2006 Vet Center record reflects a GAF score of 45, the March 2006 VA examination report reflects a GAF score of 58 with notation of appropriate hygiene and behavior, as well as normal affect, mood, concentration, speech, and communication, and no suspiciousness, delusion, hallucination, or suicidal or homicidal ideation was reported.  

Further, and although a March 2006 VA treatment record notes that he was unable to maintain employment due to psychiatric symptoms, the March 2006 VA examiner reported that the Veteran had been working part time in sales for 20 years, noting a fair relationship with his supervisor and good relationships with co-workers.  In addition, cordial relations with friends and church members were noted, as well as good family relationships, to include a 40-year marriage.  

The Board notes that the GAF score of 70 reflected in an August 2010 VA new patient treatment plan record is inconsistent the significant symptoms of PTSD and severe symptoms of depression reported based on clinical testing.  Regardless, the evidence does not establish that PTSD and associated symptoms result in total occupational and social impairment.  

The February 2011 VA examiner determined that the Veteran was competent to handle his own finances, pay his bills, shop for his own belongings, and manage his own medications personal hygiene.  It was noted that the Veteran was proud of having coached a local high school volleyball team for the previous three years.  

Further, and although VA treatment records in January 2016 note that the Veteran's PTSD symptoms, especially intrusive memories, were a bit worse since he was last evaluated one year earlier, the January 2016 VA examination report notes that the Veteran drove to the evaluation alone, presented as cordial, and was casually dressed and well-groomed.  Eye contact was noted to be good, and hygiene and dress were adequate.  Level of activity was reported to be normal, and it was noted that the Veteran was cooperative and talkative.  He was fully oriented to time, place, person, and purpose, and no memory problems were noted.  Speech was noted to be normal in volume and pace; verbalizations were reported as relevant, logical, well-organized, and coherent, and it was noted that he could articulate his thoughts.  

No significant impairment in organization of thinking or communication was reported and thinking was noted to be goal-directed and focused.  The examiner reported that the Veteran's mood was euthymic and stable, that affect was expansive, and that the Veteran performed most basic activities of daily living.  It was noted that the Veteran denied suicidal or homicidal ideation/intent, and was trying to remain active despite having retired several months earlier.  The examiner specifically concluded that the Veteran was able to maintain employment.  

The Board finds that considering all the evidence of record, lay and medical, and resolving all reasonable doubt in the Veteran's favor, a 70 percent rating for PTSD and associated symptoms is warranted.  However, the preponderance of the evidence is against a rating in excess of 70 percent and there is no further doubt to be resolved.  

II.  TDIU

Laws and Regulations

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

Analysis

The Veteran seeks a TDIU due to service-connected PTSD.  In the decision above, a 70 percent rating for PTSD was granted.  As such, the Veteran meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The record, to include the Veteran's May 2007 notice of disagreement (NOD) and the hearing testimony, reflects that the Veteran has a graduate degree.  In addition, his work history is significant for decades of employment in sales and/or customer relations.  A July 2006 record notes that he was working part time as a part-time airport agent, and had previously worked as a real estate agent.  Although VA treatment records in October 2006 and November 2006 note that the Veteran had been terminated from two full-time jobs, his May 2007 NOD states that one of his full-time jobs ended because the program to which he was assigned was terminated.  It was further noted that he ended his "drill status" due to a perceived lack of support from superiors.  The August 2010 hearing transcript reflects that the Veteran denied ever having been turned down for a raise/promotion due to PTSD.  

In addition, and although a March 2006 VA treatment record notes that he was unable to maintain employment due to psychiatric symptoms, consistent with the September 2014 Board hearing testimony, the March 2006 VA examination report reflects that the Veteran had been working part time in sales for 20 years.  

According to the Bureau of Labor Statistics, although the average salary varies for a "salesman," the median income in 2015 is at least $40,000 for a salesman with a degree.  See http://www.bls.gov (visited October 2016).  Thus, even during the periods of part-time employment, the income falls above the poverty threshold and constitutes more than marginal employment.  See VBA Manual M21-1, IV.ii.2.F.9.b. (Poverty table).  

The Board notes that the term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

Although a March 2008 VA treatment record reflecting that he was working full time in shipping notes limited exposure to people, and although the February 2011 VA examination report notes that the Veteran was more comfortable working alone, there is no indication that the Veteran was employed in a protective environment at any time during the appeal period.  38 C.F.R. § 4.16(a).  Moreover, the February 2011 VA examiner specifically concluded that the Veteran's PTSD resulted in only occasional decrease in occupational and social efficiency, noting fair relations with supervisors and co-workers, and that he was competent to handle his own finances, pay his bills, shop for his own belongings, and manage his own medications and personal hygiene.  

In addition, and although the Veteran's service-connected disabilities include not only PTSD but also residuals of trauma to the right eye; scars about the right arm, leg, shoulder, and face; malaria, hearing loss, and tinnitus, noncompensable ratings are assigned for those disabilities, and there has been no assertion that the disabilities affect employment.  The August 2010 hearing transcript reflects that the Veteran denied ever having applied for disability benefits from the Social Security Administration (SSA), and the March 2016 supplemental statement of the case notes that the Veteran had not applied for VA Vocational Rehabilitation.  

Additionally, and although the Veteran noted that PTSD contributed to his retirement at the September 2014 Board hearing, the January 2016 VA examiner concluded that PTSD results in occupational and social impairment with only reduced reliability and productivity.  Psychiatric symptoms were noted to have only a moderate impact on the Veteran's ability to work a full-time job.  The Board notes that the criteria for the 70 percent rating granted for PTSD throughout the appeal in the decision above contemplate occupational impairment, to include loss of time due to exacerbations of psychiatric symptoms, if any.  38 C.F.R. § 4.1, 4.130, Diagnostic Code 9411.  

The Board notes that the relevant VA form with respect to the claim for a TDIU was mailed to the Veteran in July 2015 but was not returned, as reflected in the March 2016 supplemental statement of the case.  Although the Veteran has provided some information regarding his employment, to include that he had recently retired as noted in the June 2016 VA report of examination, and even assuming that the Veteran had conflict with his employer(s) and/or that his employer helped him cope by affording him duties with minimal contact involving the public, the Veteran has not provided all of the information necessary to grant his claim for a TDIU rating.

On this basis alone, the claim may be denied.  See VBA Manual, M21-1, IV.ii.F.2.b. and IV.ii.F.4.j.  When the RO requests evidence and the claimant does not respond, the claim essentially may be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  See also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  

Thus, based on these reasons, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

An initial 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is denied.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


